JOHN R. BROWN, Circuit Judge
(dissenting) .
I dissent from our declining to reverse the district court with directions to issue such appropriate stays as reasonably needed to preserve the status pending determination of the substantial questions presented. I consider that on the present showing exclusive jurisdiction is now in the federal court since the goods are in the legal and actual sole custody of the Collector of Customs. 28 U.S.C.A. § 2463. No provision made by a state judge in an effort to preserve the revenues may alter this exclusive jurisdiction.